Exhibit 10.33

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (the “Second Amendment”) is made and entered into
as of this 28th day of April, 2017 (the “Execution Date”), by and between
CRP/KING 830 WINTER, L.L.C., a Delaware limited liability company, the
successor-in-interest to Intercontinental Fund III 830 Winter Street, LLC, (the
“Landlord”) and HISTOGENICS CORPORATION, a Delaware corporation (formerly a
Massachusetts corporation), (the “Tenant”).

WITNESSETH

A. Landlord’s predecessor and Tenant are parties to that certain Lease Agreement
dated June 9, 2006, as amended by a First Amendment to Lease October 1, 2009
(the “First Amendment”) (as amended, the “Lease”) for the lease of certain
premises containing 25,472 rentable square feet of space on the third floor and
in the basement (collectively, the “Premises”) of the building located at 830
Winter Street, Waltham, Massachusetts 02451 (the “Building”).

B. The current Term of the Lease expires December 31, 2017 (the “Expiration
Date”), and the parties desire to extend the Term for an additional period of
seven (7) years.

C. Landlord and Tenant desire to amend the Lease to reflect the foregoing and to
make modifications to certain other provisions of the Lease, on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree to amend
the Lease as follows:

1. EXTENSION OF TERM

A. Additional Term. The Lease Term is hereby extended for an additional
seven-(7)-year period (“Additional Term”), commencing on January 1, 2018, and
expiring on December 31, 2024 (the “Extended Expiration Date”), unless sooner
terminated or further extended in accordance with the terms of the Lease, as
hereby amended. The Additional Term shall be upon all of the same terms and
conditions of the Lease in effect immediately prior to the commencement of the
Additional Term, except to the extent inconsistent with the provisions of this
Second Amendment.

B. Tenant’s Extension Option. Reference is made to Section 36 of the Lease,
pursuant to which Tenant was granted the right to extend the Lease Term for two
Extension Terms of five (5) years each. In consideration of Landlord’s agreement
to extend the Lease Term for the Additional Term, the parties hereby agree that
Tenant shall have the option (“Extension Option”), in accordance with said
Section 36, to extend the Lease Term for only one additional Extension Term of
five (5) years, said Extension Term to commence as of January 1, 2025 and expire
as of December 31, 2029. Tenant’s remaining Extension Option may be exercised by
Tenant in accordance with the provisions of said Section 36, as hereby amended,
provided that the references in the first paragraph of Section 36 to “initial
Lease Term” and “initial Lease Term, as extended” shall be deemed to refer to
the Additional Term.



--------------------------------------------------------------------------------



C. Rent

(i) Fixed Rent. The amount of Fixed Rent payable by Tenant during the Additional
Term shall (subject to Section 2.C below) be as set forth in this Section 1.C.
All such Fixed Rent shall be payable by Tenant in accordance with the provisions
of Section 3.1 of the Lease.

 

Period

         Annual Fixed
Rent      Monthly
Fixed Rent      Per
Rentable
Square
Foot 1/1/18 – 12/31/18        $1,222,656.00      $101,888.00      $48.00
1/1/19 – 12/31/19        $1,259,335.68      $104,944.64      $49.44
1/1/20 – 12/31/20        $1,297,034.28      $108,086.19      $50.92
1/1/21 – 12/31/21        $1,336,006.44      $111,333.87      $52.45
1/1/22 – 12/31/22        $1,375,997.40      $114,666.45      $54.02
1/1/23 – 12/31/23        $1,417,262.04      $118,105.17      $55.64
1/1/24 – 12/31/24        $1,459,800.36      $121,650.03      $57.31

(ii) Additional Rent. Tenant shall continue to pay Tenant’s Proportionate Share
of Taxes and Operating Expenses during the Additional Term in accordance with
the provisions of Sections 4 and 5 of the Lease, respectively.

(iii) Electricity. Tenant shall continue to pay for electricity provided to the
Premises during the Additional Term in accordance with the provisions of
Section 6 of the Lease.

D. Condition of Premises.

Since, as of the Execution Date, Tenant is in possession of the Premises, Tenant
hereby agrees that, except for Landlord’s obligation to provide Landlord’s
Second Amendment Contribution, as set forth in Exhibit A, Second Amendment, and
Landlord’s obligation to provide the Electrical Service Upgrade, as set forth in
Section 2 below, Tenant shall accept the Premises during the Additional Term in
“as-is” condition, without any obligation on the part of Landlord to refurbish
the Premises and without any representations or warranties by Landlord to Tenant
as to the condition of the Premises or the Building. Nothing herein contained
shall in any way diminish or affect Landlord’s on-going service obligations
under Section 6 of the Lease or Landlord’s repair, maintenance and/or
replacement obligations under Section 13 of the Lease.

2. ELECTRICAL SERVICE UPGRADE

A. Landlord, at no cost to Tenant, will work with Eversource to increase the
transformer/electrical capacity serving the Building by changing the electrical
service from a

 

2



--------------------------------------------------------------------------------



secondary metered service to a primary metered service (the “Electrical Service
Upgrade”). However, in no event shall the additional Tenant electrical load (the
“Additional Load”) resulting from the Second Amendment Work exceed 225 amps at
480 volts (i.e., the Additional Load is in addition to the current power
capacity available to Tenant). Subject to final design requirements by
Eversource, the Electrical Service Upgrade shall include, but not be limited to,
the replacement of the existing transformer and the installation of a new
transformer, resulting in a total of two transformers serving the Building. A
total of 480 kW of power shall be made available to Tenant for the Additional
Term, and the Extension Term, inclusive of the power currently available to
Tenant under the Lease. For the avoidance of doubt, the main electrical service
for the Building will remain at 25 watts per square foot, which includes base
Building and available Tenant power in accordance with the Lease in effect
immediately prior to the Execution Date.

B. Landlord anticipates that the Electrical Service Upgrade shall be
substantially completed by December 31, 2017. However, except as set forth in
Section 2.C below, if, for any reason, the Electrical Service Upgrade is not
substantially completed by December 31, 2017, then Landlord shall have no
liability to Tenant, Tenant shall have no rights against Landlord, and Tenant’s
obligations under the Lease shall not be affected by any delay in the
performance of the Electrical Service Upgrade.

C. Notwithstanding the foregoing:

 

  (1) If the Electrical Service Upgrade is substantially completed after the
Initial Rent Credit Date, as hereinafter defined, but on or before the Second
Rent Credit Date, as hereinafter defined, then Tenant shall receive a credit
against the amount of Fixed Rent payable by Tenant to Landlord hereunder equal
to $1,046.79 per day for each day between the Initial Rent Credit Date and the
date the Electrical Service Upgrade is substantially completed.

 

  (2) If the Electrical Service Upgrade is substantially completed after the
Second Rent Credit Date, then Tenant shall receive a credit against the amount
of Fixed Rent payable by Tenant to Landlord hereunder equal to the sum of:
(i) the product of $1,046.79 per day for each day between the Initial Rent
Credit Date and the Second Rent Credit Date, plus (ii) $2,500.00 per day for
each day between first day after the Second Rent Credit Date and the date the
Electrical Service Upgrade is substantially completed.

 

  (3) The “Initial Rent Credit Date” shall be defined as the date that is ten
(10) months following the Execution Date, except that the Initial Rent Credit
Date shall be extended by the number of days (if any) that Landlord is delayed
in substantially completing the Electrical Service Upgrade as the result of
either: (i) delays caused by Eversource (“Eversource Delays”), or (ii) any other
reasons beyond Landlord’s reasonable control except for Eversource Delays
(“Other Causes Beyond Landlord’s Reasonable Control”). Eversource delays and
Other Causes Beyond Landlord’s Reasonable Control are referred to collectively
herein as “Excused Delays”. Notwithstanding the foregoing, the Initial Rent
Credit Date shall not be extended by any period of time prior to the date that
Landlord gives Tenant written notice such Excused Delay.

 

3



--------------------------------------------------------------------------------



  (4) The “Second Rent Credit Date” shall be defined as the date eighteen
(18) months after the Execution Date, except that the Second Rent Credit Date
shall be extended by the number of days (if any) that Landlord is delayed in
substantially completing the Electrical Service Upgrade by reason of Other
Causes Beyond Landlord’s Reasonable Control Notwithstanding the foregoing, the
Outside Date shall not be extended by any Other Cause Beyond Landlord’s
Reasonable Control with respect to any period of time prior to the date that
Landlord gives Tenant written notice such Other Cause Beyond Landlord’s
Reasonable Control.

 

  (5) The provisions of this Section 2C set forth Tenant’s sole remedies, by at
law and in equity in the event of any day in the performance of the Electric
Service Upgrade.

3. NOTICE/RENT PAYMENT ADDRESS

Effective as of the Execution Date, Landlord’s addresses for notices set forth
in Sections 31.1 and 31.2 of the Lease, shall be deleted in their entirety, and
the below-listed addresses shall be substituted therefor:

CRP/King 830 Winter, L.L.C.

c/o King Street Properties

200 Cambridge Park Drive

Cambridge, MA 02140

Attention: Stephen D. Lynch

With a copy to:

Goulston & Storrs PC

400 Atlantic Avenue

Boston, MA 02110

Attention: 830 Winter Street

Effective as of the Execution Date, Tenant’s “copy to” address for notices set
forth in Section 31.5 of the Lease shall be deleted in its entirety, and the
below-listed address shall be substituted therefor:

With a copy to:

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

One Marina Park Drive, Suite 900

Boston, MA 02210

Attention: Albert Vanderlaan

4. SECURITY DEPOSIT

The parties hereby acknowledge, agree, and confirm that (i) no Security Deposit
shall be required with respect to the Additional Term and (ii) the Security
Deposit required under Section 7(a) of the Lease was reduced to zero pursuant to
the terms and conditions set forth in said Section 7(a) of the Lease.

 

4



--------------------------------------------------------------------------------



5. ANCILLARY SPACE

The parties hereby acknowledge and confirm that Tenant has installed Tenant’s
Generator in the Ancillary Space pursuant to the provisions of Section 38 of the
Lease.

6. PARKING

Tenant hereby acknowledges that Landlord has granted to an adjacent property
owner the right, after Landlord completes construction of the planned new
building to be located on the Property and to be known as 828 Winter Street, to
park up to 120 vehicles in the parking facilities serving the Building, for
overflow parking, in the location shown on the plan attached hereto as Exhibit
C, Second Amendment, on a daily basis between the hours of 7 p.m. to 7 a.m. (the
“Off Business Hours Parking Hours”). The foregoing acknowledgement shall not
affect Tenant’s rights under Section 33 of the Lease with respect to any time
period other than during the Off Business Hours Parking Hours.

7. RULES AND REGULATIONS

A. Building Rules and Regulations. The Rules and Regulations set forth in
Exhibit “F” of the Lease are hereby deleted in their entirety and the updated
Rules and Regulations attached hereto as Exhibit B, Second Amendment, are hereby
substituted therefor.

B. Construction Rules and Regulations. Attached hereto as Exhibit B-1, Second
Amendment, are Construction Rules and Regulations which shall govern any work to
be performed by Tenant (or Tenant’s authorized contractors, builders or persons
performing similar functions) in the Premises.

8. BROKER

Tenant and Landlord each warrants and represents that it has dealt with no
broker in connection with the consummation of this Second Amendment, other than
Transwestern|RBJ (the “Broker”). Tenant and Landlord each agrees to defend,
indemnify and save the other harmless from and against any claims arising in
breach of the representation and warranty set forth in the immediately preceding
sentence. Landlord shall be solely responsible for the payment of a brokerage
commission to Broker pursuant to a separate agreement between Landlord and
Broker.

9. INAPPLICABLE/DELETED LEASE PROVISIONS

A. Inapplicable Lease Provisions. Section 10 (Construction), Exhibit “C” (Fixed
Rent), and Exhibit “K” (Tenant Design Manual) (other than those provisions of
Exhibit “K” referring to electrical specifications, which shall remain
unchanged, except to the extent that such provisions are modified by this Second
Amendment) of the Lease and Sections 3 and 5 (Fixed Rent Deferment Period;
Payment of Deferred Rent) of the First Amendment shall have no applicability
with respect to the Additional Term or this Second Amendment.

 

5



--------------------------------------------------------------------------------



B. Deleted Lease Provisions. With respect to the Additional Term, Section 7
(Security Deposit; Letter of Credit) and Exhibit “I” (Letter of Credit) shall be
deleted in their entirety and shall be of no further force and effect. Effective
as of the Execution Date, Section 35 (Termination Option) and Section 37 and
Exhibit “N” (Third Floor Expansion Space) of the Lease are hereby deleted in
their entirety and are of no further force and effect.

10. MISCELLANEOUS

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Lease. In the event that any of the provisions of
the Lease are inconsistent with this Second Amendment or the state of facts
contemplated hereby, the provisions of this Second Amendment shall control.
Except as amended hereby, the Lease is hereby ratified and confirmed.

 

6



--------------------------------------------------------------------------------



EXECUTED under seal as of the date first above written.

LANDLORD:

CRP/KING 830 WINTER, L.L.C.,

a Delaware limited liability company

 

  By: CRP/King 830 Winter Pledgor, L.L.C.,

a Delaware limited liability company,

its sole member

 

  By: CRP/King 830 Winter Venture, L.L.C.,

a Delaware limited liability company,

its sole member

 

  By: King Munson LLC, a Delaware limited

liability company, a member

 

  By: King Street Properties Investments LLC,

a Massachusetts limited liability company,

it manager

By: /s/Thomas Ragno                   

Name:                                            

Title:                                              

TENANT:

HISTOGENICS CORPORATION,

a Delaware corporation

By: /s/ Jonathan Lieber                

Name: Jonathan Lieber                

Title: CFO                                    

 

7



--------------------------------------------------------------------------------



EXHIBIT A, SECOND AMENDMENT

SECOND AMENDMENT WORK

WORK LETTER

This Exhibit is attached to and made a part of the Lease (the “Lease”) by and
between CRP/KING 830 WINTER, L.L.C., a Delaware limited liability company
(“Landlord”), and HISTOGENICS CORPORATION, a Delaware corporation (“Tenant”),
for Premises located at 830 Winter Street, Waltham, Massachusetts. Capitalized
terms used but not defined herein shall have the meanings given in the Lease.

This Work Letter shall set forth the obligations of Landlord and Tenant with
respect to the leasehold improvements Tenant intends to perform in refurbishing
the Premises for Tenant’s use during the Additional Term (the “Second Amendment
Work”). The Second Amendment Work shall be consistent with the Scope of Work
(“Scope of Work”) attached hereto and incorporated herein as Exhibit A-1, Second
Amendment. This Exhibit shall not be deemed applicable to any additional space
added to the Premises at any time or from time to time, whether by any options
under the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

I. Second Amendment Work

1. Tenant’s Plans. In connection with the performance of the Second Amendment
Work, including without limitation, the installation of all furniture and
fixtures, Tenant shall submit to Landlord for Landlord’s approval: (i) the names
of and other reasonably requested information regarding Tenant’s proposed
architect, general contractor, and subcontractors; (ii) a set of
design/development plans sufficient for Landlord to approve Tenant’s proposed
design of the Premises (the “Design/Development Plans”), and (iii) a full set of
construction drawings (“Final Construction Drawings”) for the Second Amendment
Work. The Design/Development Plans and the Final Construction Drawings are
collectively referred to herein as the “Plans”. Landlord agrees that it will not
unreasonably withhold such approvals, subject to the following: (x) the
Design/Design Development Plans and Final Construction Drawings are consistent
with the Scope of Work and comply with Landlord’s requirements to avoid
aesthetic or other conflicts with the design and function of the balance of the
Building and the Property, and (y) in the event that any portions of the Second
Amendment Work affects the structure, roof, and/or Building systems, Landlord
shall have the right to require Tenant to engage engineers and subcontractors,
as applicable, designated by Landlord in designing and performing such portions
of the Second Amendment Work. Landlord’s approval is solely given for the
benefit of Landlord and Tenant under this Section 1, and neither Tenant nor any
third party shall have the right to rely upon Landlord’s approval of the Plans
for any other purpose whatsoever. Landlord agrees to respond to any request for
approval of the Plans on or before the date seven (7) Business Days after
Landlord’s receipt thereof, except that with respect to any resubmission of
Plans after the same have been reviewed and commented upon by Landlord, Landlord
shall respond to Tenant’s request for approval of such resubmission on or before
the date three (3) Business Days after Landlord’s receipt of such resubmission,
provided that such resubmission clearly shows any changes to the previous set of
Plans submitted by Tenant to Landlord by either bubbling or redlining.

 

A-1



--------------------------------------------------------------------------------



2. Performance of Second Amendment Work. The Second Amendment Work shall be
performed by Tenant in accordance with the provisions of the Lease (including,
without limitation, Section 11 of the Lease, this Exhibit A, Second Amendment,
and Exhibit A-1, Second Amendment). The Second Amendment Work shall be performed
at Tenant’s sole cost and expense, except for Landlord’s Second Amendment
Contribution, as hereinafter defined. Prior to commencing the Second Amendment
Work, Tenant shall provide Landlord with a schedule for the Second Amendment
Work. Tenant shall not perform any portion of the Second Amendment Work that
would require a shutdown of any common Building system unless (a) Tenant
provides Landlord with at least ten (10) Business Days’ notice of such work
requiring the shutdown, and (b) Tenant receives Landlord’s prior written
approval of such shutdown, which approval shall not be unreasonably withheld,
conditioned or delayed.

Tenant shall be responsible (i) for connecting to the Building electrical
system, whenever required, to bring additional power to the Premises (“Tenant’s
Electrical Work”) and (ii) for all costs incurred by Landlord as the result of
any shutdowns of the Building systems in connection with the Second Amendment
Work (e.g., without limitation, the costs of employing emergency generators, the
cost of restarting any Building system, the cost of supervisory personnel
monitoring the shut down and start-up of the Building systems, etc.). Tenant’s
Electrical Work shall be considered part of the Second Amendment Work. At
Tenant’s election, Tenant’s Electrical Work (as hereinafter defined) shall
either be performed: (1) by Landlord, at Tenant’s cost, or (2) by Tenant. If
Tenant performs Tenant’s Electrical Work, then Tenant’s Electrical Work shall be
performed after Business Hours, and Tenant’s Electrical Work shall be performed
by contractors designated by Landlord.

Notwithstanding the foregoing, Tenant shall not be responsible for costs
incurred by Landlord as the result of any shutdowns of the Building systems in
connection with Landlord’s Electrical Service Upgrade.

3. Landlord’s Second Amendment Contribution. As an inducement to Tenant’s
entering into this Second Amendment and provided there exists no uncured Event
of Default, Landlord shall, subject to the provisions of this Exhibit A, Second
Amendment (including, without limitation, Section 4 below), provide to Tenant a
tenant improvement allowance (the “Landlord’s Second Amendment Allowance”) of up
to $891,520.00 (i.e., $35.00 per rentable square foot of the Premises) (the
“Maximum Amount”), to be applied by Tenant to the costs (“Permitted Costs”)
incurred by Tenant in designing (“soft costs”) and in performing (“hard costs”)
the Second Amendment Work. The amount, if any, by which the Maximum Amount
exceeds the aggregate amount of Permitted Costs with respect to which Tenant
submits a requisition to Landlord on or before the Outside Requisition Date is
referred to herein as the “Unused Allowance Amount”. For the purposes hereof,
Permitted Costs shall not include: (i) the cost of any of Tenant’s Property
(i.e., Tenant’s furniture, equipment, fixtures and property of every kind,
nature and description related or arising out of Tenant’s leasehold estate
hereunder, which may be in or upon the Premises or the Building) including
without limitation telecommunications and computer equipment and all associated
wiring and cabling, any de-mountable decorations, artwork and partitions, signs,
and trade fixtures, (ii) the cost of any fixtures or Alterations that will be
removed at the end of the Term, (iii) any fees paid to Tenant,

 

A-2



--------------------------------------------------------------------------------



any Affiliate or successor, (iv) except as hereinafter set forth, any soft
costs, or (v) except as set forth in Section 4 below, payment of Rent.
Notwithstanding the foregoing, Tenant shall have the right to use up to
$89,152.00 (i.e., $3.50 per rentable square foot of the Premises) of Landlord’s
Second Amendment Allowance for soft costs (i.e., space planning and design,
permit fees, signage, construction management fees, equipment, and cabling).
Landlord shall impose no Landlord supervisory or oversight fees in connection
with the Second Amendment Work, except that Tenant shall reimburse Landlord,
within thirty (30) days of billing therefor, for reasonable, out-of-pocket costs
and expenses incurred by Landlord in engaging independent third party
consultants and/or engineers to review Tenant’s Plans for the Second Amendment
Work. In performing such review of Tenant’s Plans, Landlord may either use the
consultants listed on Exhibit A-2, Second Amendment, or other consultants
selected by Landlord and approved by Tenant, which approval shall not be
unreasonably withheld, conditioned or delayed. “Landlord’s Second Amendment
Contribution” shall be the lesser of (x) the actual Permitted Costs or (y) the
Maximum Amount, as defined above.

4. Application of a Portion of Landlord’s Second Amendment Contribution Against
Annual Fixed Rent. The foregoing notwithstanding, Tenant may, by written notice
given by Tenant to Landlord on or before December 1, 2017, elect to a portion of
Landlord’s Second Amendment Contribution equal to up to $509,440.00 ($20.00 per
rentable square foot of the Premises) (the “Rent Credit”) as a credit against
the installment(s) of Annual Fixed Rent first coming due after January 1, 2018.
If Tenant timely makes such election, then the Maximum Amount shall be reduced
by the Rent Credit. If Tenant fails to notify Landlord of such election by
December 1, 2017, then Tenant shall not be entitled to the Rent Credit.

5. Budget. Tenant shall have no right to submit any requisition to Landlord on
account of Permitted Costs until Tenant has submitted to Landlord a detailed
good faith budget (“Budget”) of Permitted Costs. Tenant shall deliver to
Landlord an update of the Budget at least once every two (2) months, but in any
event after Tenant enters into a contract for the performance of the Second
Amendment Work with its contractor.

(a) Tenant shall submit to Landlord reasonably detailed documentation evidencing
the then current Budget at the time of each Budget update.

(b) Requisitions. Landlord shall pay Landlord’s Proportion (hereinafter defined)
of the cost shown on each requisition (hereinafter defined) submitted by Tenant
to Landlord within thirty (30) days of submission thereof by Tenant to Landlord
until the entirety of Landlord’s Second Amendment Contribution has been
exhausted. “Landlord’s Proportion” shall be a fraction, the numerator of which
is Maximum Amount (as reduced by the amount, if any, of the Rent Credit) of
Landlord’s Second Amendment Contribution and the denominator of which is the
Budget for Permitted Costs, as the denominator may change, from time to time. A
“requisition” shall mean AIA Documents G-702 and G-703 duly executed and
certified by Tenant’s architect and general contractor (accompanied by, without
limitation, invoices from Tenant’s contractors, vendors, service providers and
consultants (collectively, “Contractors”) and partial lien waivers and
subordinations of lien, as specified in M.G.L. Chapter 254, Section 32 (“Lien
Waivers”) with respect to the prior month’s requisition, and such other
documentation as Landlord or any Mortgagee may reasonably request) showing in
reasonable detail the costs of the item in question or of the improvements
installed to date in the Premises, accompanied by certifications executed by the
Chief Executive Officer,

 

A-3



--------------------------------------------------------------------------------



Chief Financial Officer, Chief Operations Officer, Vice President, or other
officer of Tenant that the amount of the requisition in question does not exceed
the cost of the items, services and work covered by such requisition. Tenant
shall, within ten (10) days of written request from Landlord from time to time,
provide to Landlord sufficient backup documentation relating to each requisition
in order to verify the amount of Permitted Costs for Tenant’s requested payment.
Tenant shall submit requisition(s) no more often than monthly.

(c) Notwithstanding anything to the contrary herein contained: (1) Landlord
shall have no obligation to advance funds on account of Landlord’s Second
Amendment Contribution more than once per month; (2) if Tenant fails to pay to
Tenant’s contractors the amounts paid by Landlord to Tenant in connection with
any previous requisition(s), Landlord shall thereafter have the right to have
Landlord’s Second Amendment Contribution paid directly to Tenant’s contractors;
(3) Landlord shall have no obligation to pay any portion of Landlord’s Second
Amendment Contribution with respect to any requisition submitted prior to
October 1, 2017 or after June 30, 2019 (the “Draw Period”); (4) Tenant shall not
be entitled to any Unused Allowance Amount of Landlord’s Second Amendment
Contribution; (5) Landlord’s obligation to pay any portion of Landlord’s Second
Amendment Contribution shall be conditioned upon there existing no Event of
Default by Tenant in its obligations under this Lease at the time that Landlord
would otherwise be required to make such payment; and (6) in addition to all
other requirements hereof, Landlord’s obligation to pay the final ten percent
(10%) of Landlord’s Second Amendment Contribution shall be subject to
simultaneous delivery of all Lien Waivers relating to items, services and work
performed in connection with the Second Amendment Work. If Landlord declines to
fund any requisition on the basis that, at the time that Tenant submitted such
requisition to Landlord, Tenant is in default of its obligations under the
Lease, then, if Tenant cures such default and so long as the Lease is still in
full force and effect, Tenant shall again have the right to resubmit such
requisition (as may be updated by Tenant for any work performed since the date
of the previously submitted requisition) for payment subject to the terms and
conditions of this Section I.5(c).

II. Miscellaneous

1. Tenant’s Authorized Representative. Tenant designates Peter Hamilton (email:
phamilton@histogenics.com, telephone 781-547-7912; “Tenant’s Representative”) as
the only person authorized to act for Tenant pursuant to this Work Letter.
Landlord shall not be obligated to respond to or act upon any request, approval,
inquiry or other communication (“Communication”) from or on behalf of Tenant in
connection with this Work Letter unless such Communication is in writing from
Tenant’s Representative. Tenant may change either Tenant’s Representative at any
time upon not less than five (5) Business Days advance written notice to
Landlord.

2. Landlord’s Authorized Representative. Landlord designates Tyson Reynoso
(email: treynoso@ks-prop.com, telephone 617-910-5504; “Landlord’s
Representative”) as the only person authorized to act for Landlord pursuant to
this Work Letter. Tenant shall not be obligated to respond to or act upon any
request, approval, inquiry or other Communication from or on behalf of Landlord
in connection with this Work Letter unless such Communication is in writing from
Landlord’s Representative. Landlord may change either Landlord’s Representative
at any time upon not less than five (5) Business Days advance written notice to
Tenant.

 

A-4



--------------------------------------------------------------------------------



3. Landlord shall have the right, during the performance of the Second Amendment
Work, to have Landlord’s Representative participate in weekly construction
meetings with Tenant and the Contractor as to the status of the performance of
Second Amendment Work.

4. During construction of the Second Amendment Work, Tenant shall not be charged
for the use of freight elevators, security, or access to loading docks provided
that such activities occur during Business Hours on Business Days.

III. Disputes.

Any disputes relating to provisions or obligations in this Lease in connection
with the Second Amendment Work or this Exhibit A, Second Amendment shall be
submitted to arbitration in accordance with the provisions of applicable state
law, as from time to time amended. Arbitration proceedings, including the
selection of an arbitrator, shall be conducted pursuant to the rules,
regulations and procedures from time to time in effect as promulgated by the
American Arbitration Association. Notwithstanding the foregoing, the parties
hereby agree that the arbitrator for any disputes relating to the Second
Amendment Work shall be a construction consultant experienced in the
construction of office/laboratory buildings in the City of Waltham, as mutually
agreed upon by the parties, or, if not then designated by the parties, within
ten (10) days after either party makes a request for arbitration hereunder, or
(if the parties do not mutually agree upon such arbitrator) as designated by the
Boston office of the American Arbitration Association upon request by either
party. Prior written notice of application by either party for arbitration shall
be given to the other at least ten (10) days before submission of the
application to the said Association’s office in Boston, Massachusetts. The
arbitrator shall hear the parties and their evidence. The decision of the
arbitrator shall be binding and conclusive, and judgment upon the award or
decision of the arbitrator may be entered in the appropriate court of law; and
the parties consent to the jurisdiction of such court and further agree that any
process or notice of motion or other application to the Court or a Judge thereof
may be served outside the Commonwealth of Massachusetts by registered mail or by
personal service, provided a reasonable time for appearance is allowed. The
costs and expenses of each arbitration hereunder and their apportionment between
the parties shall be determined by the arbitrator in his award or decision.
Except where a specified period is referenced in this Lease, no arbitrable
dispute shall be deemed to have arisen under this Lease prior to the expiration
of the period of twenty (20) days after the date of the giving of written notice
by the party asserting the existence of the dispute together with a description
thereof sufficient for an understanding thereof. In connection with the
foregoing, it is expressly understood and agreed that the parties shall continue
to perform their respective obligations under the Lease during the pendency of
any such arbitration proceeding hereunder (with any adjustments or reallocations
to be made on account of such continued performance as determined by the
arbitrator in his or her award).

 

A-5



--------------------------------------------------------------------------------



EXHIBIT A-1, SECOND AMENDMENT

SCOPE OF WORK

 

  •   Replace carpets (include in large meeting room)

 

  •   Walls painted

 

  •   Door handles for sliding doors

 

  •   Cleanroom:

 

  ○    Increase ISO 7 space

 

  ○    Add HEPA’s to entrance rooms – low returns w/fan powered HEPA’s

 

  ○    Overhaul AHU-1

 

  ○    Add 2nd possible 3rd, Clean Compressed Air (CCA) port in cleanroom

 

  ○    Add Pass Through Autoclave

 

  •   pH Neutralization room in Basement

 

  ○    Add floor drain

 

  ○    Add water source

 

  ○    Add power outlet

 

  •   Expand lab space for QC work

 

  •   Move CCA and CO2 tank farms to outside hallway, N2 to remain where it is

 

  •   Close hallway near QC labs and boiler room door, to minimize potential
contamination

 

A-1-1



--------------------------------------------------------------------------------



EXHIBIT A-2, SECOND AMENDMENT

LANDLORD CONSULTANTS

Mechanical: AHA Consulting Engineers; Environmental Systems Incorporated; Kaz
Consulting

Electrical/Life Safety: AHA Consulting Engineers; Nappa Electric; Kaz Consulting

Plumbing: AHA Consulting Engineers; North Shore Mechanical Contractors; Kaz
Consulting

Structural: Goldstein Milano

Fire Protection: AHA Consulting Engineers; Legacy Fire Protection; Kaz
Consulting

Architectural/Building Code: Perkins + Will; Jensen Hughes

 

A-2-1



--------------------------------------------------------------------------------



EXHIBIT B, SECOND AMENDMENT

BUILDING RULES AND REGULATIONS

A. General

1. Tenant and its employees shall not in any way obstruct the sidewalks, halls,
stairways, or exterior vestibules of the Building, and shall use the same only
as a means of passage to and from their respective offices. At no time shall
Tenants permit its contractors, or other representatives to loiter in Common
Areas or elsewhere in and about the Property.

2. Corridor doors, when not in use, shall be kept closed.

3. Areas used in common by tenants shall be subject to such regulations as are
posted therein.

4. Any Tenant or vendor sponsored activity or event in the Common Area must be
approved and scheduled through Landlord’s representative, which approval shall
not be unreasonably withheld, conditioned, or delayed.

5. No animals, except Seeing Eye dogs, shall be brought into or kept in, on or
about the Premises or Common Areas, except as approved by Landlord.

6. Alcoholic beverages (without Landlord’s prior written consent), illegal drugs
or other illegal controlled substances are not permitted in the Common Areas,
nor will any person under the influence of the same be permitted in the Common
Areas. Landlord reserves the right to exclude or expel from the Building any
persons who, in the judgment of the Landlord, is under the influence of alcohol
or drugs, or shall do any act in violation of the rules and regulations of the
Building.

7. No firearms or other weapons are permitted in the Common Areas.

8. No fighting or “horseplay” will be tolerated at any time in the Common Areas.

9. Tenant shall not cause any unnecessary janitorial labor or services in the
Common Areas by reason of Tenant’s carelessness or indifference in the
preservation of good order and cleanliness.

10. Smoking and discarding of smoking materials by Tenant and/or any Tenant
Party is permitted only in exterior locations designated by Landlord. Tenant
will instruct and notify its employees and visitors of such policy.

11. Bicycles and other vehicles are not permitted inside or on the walkways
outside the Building, except in those areas specifically designated by Landlord
for such purposes

12. Tenant shall not operate or permit to be operated on the Premises any coin
or token operated vending machine or similar device (including, without
limitation, telephones, lockers, toilets, scales, amusement devices and machines
for sale of beverages food, candy, cigarettes or other goods), except for those
vending machines or similar devices which are for the sole and exclusive use of
Tenant’s employees and located within the Tenant Premises.

 

B-1



--------------------------------------------------------------------------------



13. Canvassing, soliciting, and peddling in or about the Building is prohibited.
Tenant, its employees, agents and contractors shall cooperate with said policy,
and Tenant shall cooperate and use best efforts to prevent the same by Tenant’s
invitees.

14. Fire protection and prevention practices implemented by the Landlord from
time to time in the Common Areas, including participation in fire drills, must
be observed by Tenant at all times.

15 Except as provided for in the Lease, no signs, advertisements or notices
shall be painted or affixed on or to any windows, doors or other parts of the
Building that are visible from the exterior of the Building unless approved in
writing by the Landlord.

16. The restroom fixtures shall be used only for the purpose for which they were
constructed and no rubbish, ashes, or other substances of any kind shall be
thrown into them. Tenant will bear the expense of any damage resulting from
misuse.

17. Tenant will not interfere with or obstruct any building central HVAC,
electrical, or plumbing systems, other than temporarily as contemplated with
respect to the performance of Tenant’s Electrical Work set forth in Section I.2
of Exhibit A, Second Amendment.

18. Tenant shall utilize the pest control services as chosen by Tenant and
approved by Landlord, such approval not to be unreasonably withheld, conditioned
or delayed, to control pests in the Premises. Except as included in Landlord’s
Services, tenants shall bear the cost and expense of such pest control services.

19. Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building, any electrical equipment which does not bear the U/L
(Underwriters Laboratories) seal of approval, or which would overload the
electrical system or any part thereof beyond its capacity for proper, efficient
and safe operation as determined by Landlord, taking into consideration the
overall electrical system and the present and future requirements of the
Building.

20. Tenants shall not use more than its proportionate share of telephone lines
available to service the Building unless such telephone lines are available for
use (“Excess Lines”), in which case there shall be no restriction, provided,
however, that Landlord reserves to right, upon thirty (30) days’ prior notice to
Tenant, to rescind Tenant’s use of the Excess Lines if another tenant needs such
Excess Lines.

21. Tenants shall not perform improvements or alterations within the Building or
their Premises, if the work has the potential of disturbing the fireproofing
which has been applied on the surfaces of structural steel members, without the
prior written consent of Landlord, subject to the provisions of the Lease.

22. Tenant shall manage its waste removal and janitorial program, at its sole
cost and expense, keeping any recyclables, garbage, trash, rubbish and refuse in
vermin proof containers for Tenants sole use within the Landlord designated area
until removed with all work to be performed during non-business hours.

23. Lab operators who travel outside lab space must abide by the one glove rule
and remove lab coats where predetermined.

 

B-2



--------------------------------------------------------------------------------



24. Chemical lists and SDS sheets must be readily available at the entrance to
each lab area. In the event of an emergency, first responders will require this
information in order to properly evaluate the situation.

25. Tenant shall provide Landlord, in writing, the names and contact information
of two (2) representatives authorized by Tenant to request Landlord services,
either billable or non-billable and to act as a liaison for matters related to
the Premises.

26. Parking of any trailers, trucks, motor homes, or unregistered vehicles in
the parking lots is prohibited.

B. Access & Security

1. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during the hours Landlord may deem advisable for the
adequate protection of the Property. Use of the Building and the leased premises
before 8 AM or after 6 PM, or any time during Saturdays, Sundays or legal
holidays shall be allowed only to persons with a key/card key to the Building or
guests accompanied by such persons. Any persons found in the Building after
hours without such keys/card keys are subject to the surveillance of building
staff.

2. Tenant shall not place any additional lock or locks on any exterior door in
the Premises or Building or on any door in the Building core within the
Premises, including doors providing access to the telephone and electric closets
and the slop sink, without Landlord’s prior written consent, such consent to not
be unreasonably withheld, conditioned or delayed. A reasonable number of keys to
the locks on the doors in the Premises shall be furnished by Landlord to Tenant
at the cost of Tenant, and Tenant shall not have any duplicate keys made. All
keys shall be returned to landlord at the expiration or earlier termination of
this Lease.

3. Landlord may from time to time adopt appropriate systems and procedures for
the security or safety of the Building, its occupants, entry and use, or its
contents, provided that Tenant shall have access to the Building 24 hours per
day, 7 days a week. Tenant, Tenant’s agents, employees, contractors, guests and
invitees shall comply with Landlord’s reasonable requirements relative thereto.

4. Tenant acknowledges that Property security problems may occur which may
require the employment of extreme security measures in the day-to-day operation
of the Common Areas. Accordingly, Tenant agrees to cooperate and cause its
employees, contractors, and other representatives to cooperate fully with
Landlord in the implementation of any reasonable security procedures concerning
the Common Areas.

C. Shipping/Receiving

1. Dock areas for the Building shall not be used for storage or staging by
Tenant except in the Loading Dock Premises as permitted in the Lease.

2. In no case shall any truck or trailer be permitted to remain in a loading
dock area for more than 60 minutes, except with prior written notice to
Landlord, which notice may be given via email, provided that, in any event
Landlord shall have the right, in good faith, to require Tenant to adjust its
schedule for the use of the dock areas based upon the needs of the other tenants
of the Building and Building operations.

 

B-3



--------------------------------------------------------------------------------



3. There shall not be used in any Common Area, either by Tenant or by delivery
personnel or others, in the delivery or receipt of merchandise, any hand trucks,
except those equipped with rubber tires or wheels and sole guards.

4. Lab operators carrying any lab related materials may only travel within the
Premises. At no time should any lab materials travel in the Common Areas, except
at the Loading Dock and Freight Elevator.

5. Any dry ice brought into the building must be delivered through the loading
dock.

6. All nitrogen tanks must travel through the loading dock and should never be
left unattended outside of the Premises.

 

B-4



--------------------------------------------------------------------------------



EXHIBIT B-1, SECOND AMENDMENT

TENANT CONSTRUCTION

RULES AND REGULATIONS

THE RULES MUST BE POSTED AT THE JOB SITE AT ALL TIMES!

1. Parking. Parking areas are designated by the Management Office and are
subject to change at any time. Construction personnel are required to park in
the parking areas designated by the management office. Failure to adhere to this
regulation will result in the towing of the vehicle in violation at the owner’s
expense.

2. Access. Building entrances; lobbies, passages, corridors, public elevators,
stairways, and other common areas may not be encumbered, or obstructed by the
contractor, or contractor’s agents during construction of the tenant’s lease
premises. Material deliveries must be scheduled in advance through the
Management Office and coordinated with the Lincoln Property Company
representative. Contractors are not to use the Building’s restrooms under any
circumstances. Construction personnel found using the Building’s restrooms will
be asked to immediately leave the Premises and will not be allowed to return.

3. Each contractor is responsible for their subcontractor(s), and for the
actions of their personnel including clean-up of work and construction traffic.
No alcoholic beverages, glass containers, or “controlled substances” are allowed
on the premises. Tenant shall, prior to commencing any work, deliver to
Landlord’s Management Office a list of Tenant’s contractors who will be
performing such work. After hours work must be scheduled through the Management
Office 24 Hours before the activity will occur. Weekend activity must be
scheduled by Friday at 9 a.m. Contractors will not be allowed to work in the
building after hours, or on weekends unless the procedures outlined above have
been followed.

4. Noise and Vapor Restrictions. Any work that would cause inconvenience to
other tenants in the building, or that must be done in an occupied space must be
done after hours or on the weekend. Structural modifications, floor penetrations
created with the use of core drilling machines, pneumatic hammers, etc., shall
be performed before 7:30 a.m. or after 7:00 p.m. Likewise, any construction
operations causing excessive noise, dust, vapors must be conducted during these
hours.

When construction is on an occupied multi-tenant floor, noise i.e., radios, loud
talking, noise from equipment, etc. must be kept to a minimum. On these
multi-tenant floors, public restrooms are not to be used by contractors.

A Lincoln Property Company superintendent or the Property Manager will have the
sole authority to determine if an operation is causing excessive noise, dust, or
vapors.

5. Landlord has the right to inspect work subject to the provisions of the
Lease.

6. Mechanical and electrical shop drawings must be reviewed subject to the
provisions of the Lease.

 

B-1-1



--------------------------------------------------------------------------------



All panels and transformers are to match the building standard systems and all
materials and methods used to connect panels and transformers must be approved
subject to the provisions of the Lease.

Unscheduled outages of any utility, or building service is strictly prohibited.

7. Dust and air contamination are to be controlled with temporary partitions
which are sealed adequately to prevent dust from entering leased areas or
mechanical equipment. Floor sweep or a comparable material will be used when
sweeping concrete or tile floors.

8. Clean-up of Common and Lease Areas. Premises must be kept in a clean, orderly
fashion at all times and free of potential safety and fire hazards. A general
clean-up of the space under construction is to be performed on a daily basis.
Final clean-up will be the responsibility of the contractor, which is to include
all vacuuming and dusting as required. Failure to adequately keep the work area
clean and accessible will result in Lincoln Property Company using its own
forces to achieve this through whatever means determined necessary and the total
cost will be deducted from the contract.

9. Trash Removal. Contractor is responsible for removing all construction debris
and trash from the construction site. UNDER NO circumstances shall trash, or
construction debris be allowed to accumulate. Trash removal must be coordinated
through the Lincoln Property Company Management Office. No vehicles, or
dumpsters will be allowed to remain stationary on the site.

Under no circumstances is the Landlord’s dumpster to be used.

10. If any fire sprinkler work, or modification to the fire sprinkler system is
required, the system must be back in operation at the end of the work day. Under
no circumstances shall the fire sprinkler system be left inoperative overnight.
The facilities manager must be notified each morning of the location of and type
of sprinkler work to be performed. The engineer hourly rate of $75.00 will be
charged for routine work and/or extended regular hour work.

11. Existing pull stations and horns and strobes located throughout the building
will remain live during construction.

12. It shall be the responsibility of the general contractor to complete all
punch list items before the tenant move-in date or the stipulated completion
date.

13. All construction staging, storage, and temporary contractor facilities will
be located in specific areas assigned by the Lincoln Property Company.
Contractors will be responsible for the maintenance, housekeeping, and
demolition of all temporary facilities.

14. Any removal, replacement, or repair work to a base building system to
accommodate work directed by the tenant, or unforeseen interference (i.e.,
sprinkler head conflicts) which is not part of the Work, will be performed by
the tenant’s contractor at tenant’s sole expense.

15. No fire arms or weapons are permitted on the property.

 

B-1-2



--------------------------------------------------------------------------------



16. Insurance. Contractors will be required to carry standard requirements
incorporating both the owner and LPC Commercial Services, Inc. as additionally
insured parties.

17. At no time is any welding, or cutting with a torch to be used in the
building without prior approval and coordination from the Management Office. Hot
work permits may be required depending on the status of the project for all hot
work including welding, soldering, and torch cutting. All hot work requires a
fire extinguisher supplied by the contractor and must be in the immediate
vicinity and easily accessible. Fire extinguishers must be inspected at lease
monthly.

18. A copy of these regulations shall be posted on the job site for all parties
to observe. Contractor is responsible for instructing all of his personnel,
subcontractors and supplies to comply with these regulations.

19. ALL PASSENGER ELEVATORS AND PUBLIC AREAS SHALL BE RESTRICTED AND OFF LIMITS
TO ALL CONSTRUCTION PERSONNEL. Under no circumstances shall the exit stairwells
be used for access to/from the first floor. All construction personnel for this
project shall only use the freight elevator from the first floor back lobby.
Under no circumstances shall the main entrance to the building or the garage
passenger elevators be used for access.

All deliveries of materials and equipment must be scheduled at least twenty-four
(24) hours prior to their delivery through the Lincoln Property Company
Management Office. The contractor will be provided access to the freight
elevator to be used in the “independent mode” for after-hours deliveries. The
Contractor shall provide an operator during work hours to ensure correct and
safe usage. Contractor shall keep the elevator cab and door tracks clean and
free of all debris. Contractor shall be responsible for repair costs incurred
due to misuse or damage caused by his forces. All major deliveries must be made
between the hours of 11:00 pm to 7:00 a.m. Monday through Friday and all day
long on Saturday and Sunday. Contractor will be charged for having an engineer
on duty to assist with deliveries when the loading dock is closed. Additional
charges incurred due to non-standard elevator use (i.e. moving freight on top of
elevator cab) shall be paid by the General Contractor.

Your signature below signifies that you have read the rules above and agree to
abide by all of them.

 

FIRM NAME:  

 

 

By:  

 

        Name:  

 

          Title:  

 

    Date:  

 

 

B-1-3



--------------------------------------------------------------------------------



EXHIBIT C, SECOND AMENDMENT

840 WINTER PARKING OVERFLOW PLAN

 

LOGO [g415517g26p90.jpg]

 

C-1